MEMORANDUM DECISION
                                                                      FILED
      Pursuant to Ind. Appellate Rule 65(D),                     May 31 2016, 7:10 am

      this Memorandum Decision shall not be                           CLERK
                                                                  Indiana Supreme Court
      regarded as precedent or cited before any                      Court of Appeals
                                                                       and Tax Court
      court except for the purpose of establishing
      the defense of res judicata, collateral
      estoppel, or the law of the case.


      ATTORNEY FOR APPELLANT                                  ATTORNEY FOR APPELLEE
      Kevin L. Likes                                          Jon C. Owen
      Likes Law Office                                        Yoder & Kraus, P.C.
      Auburn, Indiana                                         Kendallville, Indiana



                                                IN THE
          COURT OF APPEALS OF INDIANA

      Carrie Sturdivant,                                      May 31, 2016
      Appellant-Petitioner,                                   Court of Appeals Case No.
                                                              57A04-1510-DR-1701
              v.                                              Appeal from the
                                                              Noble Circuit Court
      Michael Sturdivant,                                     The Honorable
      Appellee-Respondent.                                    G. David Laur, Judge
                                                              Trial Court Cause No.
                                                              57C01-1502-DR-24



      Kirsch, Judge.


[1]   Carrie Sturdivant (“Mother”) appeals the trial court’s dissolution decree, which

      granted physical custody of the parties’ children to Michael Sturdivant

      (“Father”). Mother raises one issue for our review: whether the trial court


      Court of Appeals of Indiana | Memorandum Decision 57A04-1510-DR-1701 | May 31, 2016   Page 1 of 4
      abused its discretion when it determined the issue of custody in a summary

      proceeding manner.


[2]   We affirm.


                                 Facts and Procedural History
[3]   On February 6, 2015, Mother filed a petition for dissolution of marriage.

      Mother and Father are the parents of two children. At the final hearing on the

      petition for dissolution, the parties informed the trial court that issues of

      property and debt had been determined by agreement, and the hearing would

      only discuss issues of custody, parenting time, and child support. Tr. at 6-7.

      Both parties were sworn in, and Mother’s counsel advised the trial court that,

      prior to the hearing, the parties had agreed to a summary presentation. Id. at 4-

      5, 10. Thereafter, the hearing proceeded with the attorneys primarily presenting

      evidence, and the parties responding to inquiries by the trial court. At a later

      point in the hearing, Mother’s counsel informed the trial court that the

      agreement to a summary presentation was to not include testimony from any

      other parties or other witnesses. Id. at 50.


[4]   At the conclusion of the hearing, the trial court took the matter under

      advisement, and on August 13, 2015, issued the dissolution decree, in which it

      ordered that Mother and Father shall have joint legal custody of the children

      and that Father shall have physical custody of the children. On August 26,

      2015, Mother filed a “Verified Motion for Stay of Execution, Motion to Correct

      Error, and Motion for Relief from Judgment.” Appellant’s App. at 16. In her

      Court of Appeals of Indiana | Memorandum Decision 57A04-1510-DR-1701 | May 31, 2016   Page 2 of 4
      motion, Mother acknowledged that “counsel for the parties stipulated to

      presenting the evidence in summary fashion.” Id. The trial court denied

      Mother’s motions in an order dated on September 28, 2015. Mother now

      appeals.


                                     Discussion and Decision
[5]   Mother argues that the trial court abused its discretion when it determined the

      issue of custody of the children in a summary proceeding manner. In the

      present case, both Mother and Father were present at the final hearing on the

      dissolution petition, were represented by counsel, and were sworn in by the trial

      court. Mother’s counsel notified the trial court that, prior to the hearing, the

      parties had agreed to a summary presentation. Tr. at 10. The hearing then

      proceeded with the attorneys primarily presenting evidence, and the parties

      responding to inquiries made by the trial court. Later in the hearing, Mother’s

      counsel informed the trial court that the agreement to a summary presentation

      was to not include testimony from any other parties or other witnesses. Id. at

      50. No objections were made to the summary nature of the proceedings.

      “[O]bjections not contemporaneously raised are waived.” Bogner v. Bogner, 29

      N.E.3d 733, 740 (Ind. 2015). Timely objections to the procedure utilized by the

      trial court are required, and “‘[a]n appellant cannot sit idly by without

      objecting, await the outcome of trial, and thereafter raise an issue for the first

      time on appeal.’” Id. (quoting Trout v. Trout, 638 N.E.2d 1306, 1307 (Ind. Ct.

      App. 1994)).



      Court of Appeals of Indiana | Memorandum Decision 57A04-1510-DR-1701 | May 31, 2016   Page 3 of 4
[6]   In the present case, both parties agreed to proceed with the final hearing in a

      summary fashion, and at no point did either party object to the hearing being

      conducted in this manner. Further, after the dissolution decree was issued,

      Mother filed a motion to correct error, in which she stated that, “counsel for the

      parties stipulated to presenting the evidence in summary fashion” at the final

      hearing. Appellant’s App. at 16. We, therefore, conclude that Mother has

      waived her right to appeal the nature of the summary proceeding.


[7]   Additionally, despite this waiver, “Indiana adheres to the rule requiring a

      showing of prejudice before reversal may be granted.” Neese v. Kelley, 705

      N.E.2d 1047, 1050 (Ind. Ct. App. 1999). Mother has the burden to show actual

      prejudice. Id. Here, Mother was represented by counsel during the proceedings

      and was given a full opportunity to present her own arguments and evidence.

      Mother was also given the opportunity to rebut the arguments presented by

      Father. We, therefore, conclude that Mother was not prejudiced by the

      summary nature of the proceedings. The trial court did not abuse its discretion.


[8]   Affirmed.


[9]   Riley, J., and Pyle, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 57A04-1510-DR-1701 | May 31, 2016   Page 4 of 4